Citation Nr: 1725733	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-09 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right elbow cubital tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to August 1989.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Philadelphia, Pennsylvania, and Roanoke, Virginia.  See July 2008, September 2008, April 2010, and January 2012 Rating Decisions.

In March 2009, the Veteran requested a Board hearing at a local VA office.  See March 2009 Substantive Appeal (VA Form 9).  He later requested a Central Office hearing and was scheduled for such a hearing on October 27, 2014.  See October 2009 Hearing Notice Response; April 2012 Statement; May 2013 Substantive Appeal; July 2013 Hearing Notice Response; June 2014 Report of General Information.  In September 2014, the Veteran indicated that he could not attend the October 2014 hearing.  See September 2014 Hearing Notice Letter; October 2014 Statement.  The Veteran's hearing request is withdrawn.  See 38 C.F.R. § 20.704(e).

In January and October 2015, the Board, in pertinent part, remanded the claim on appeal for further development.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  For the entire period on appeal, beginning September 26, 2007, the Veteran's right cubital tunnel syndrome has been manifested by occasional decreased sensation and numbness, which more closely approximates mild incomplete paralysis of the ulnar nerve without evidence of moderate or severe incomplete paralysis of the ulnar nerve or complete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no higher, for right elbow cubital tunnel syndrome from September 26, 2007 to September 24, 2009 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.14, 4.124a, Diagnostic Code 8516 (2016).

2.  The criteria for an initial rating in excess of 10 percent for right elbow cubital tunnel syndrome for the entire period on appeal have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.14, 4.124a, Diagnostic Code 8516.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In May 2011, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Pursuant to the January and October 2015 Board remands, VA obtained outstanding treatment records and afforded the Veteran relevant examinations in June 2015 and September 2016 with a December 2016 addendum.  As described below, the resulting reports describe the Veteran's right cubital tunnel syndrome, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  The Board finds that these actions constitute substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Principles and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Initially, the Board observes that throughout the period on appeal, the Veteran has been in recepit of a separate 10 percent rating for right elbow bursitis under Diagnostic Code 5019 applicable to bursitis, which is rated based on limitation of motion of the affected part.  See 38 C.F.R. § 4.71a, Diagnostic Code 5019, Note to Diagnostic Codes 5013 to 5024.

In September 2007, the Veteran claimed entitlement to an increased rating for right elbow bursitis and, during the pendency of the bursitis claim, the April 2010 rating decision granted a separate 10 percent rating for right elbow cubital tunnel syndrome, effective September 25, 2009.  In January 2015, the Board, observing that the applicable rating schedule for musculoskeletal disabilities resulting from injuries of the elbow and forearm provided for a separate rating for any associated neurologic impairment of the forearm and wrist, took jurisdiction over the claim for cubital tunnel syndrome as part and parcel of the appeal for an increased rating for bursitis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213.

In October 2015, the Board denied a rating in excess of 10 percent for right elbow bursitis, finding that, during the period on appeal, bursitis had been characterized by near-normal range of motion, occasional, additional loss of motion on repetitive use due to pain, fatigue, and weakness, and restricted reaching and lifting.  The Board also remanded the appeal for a higher initial rating for cubital tunnel syndrome for additional examination.

The Veteran's right elbow cubital tunnel syndrome is currently rated as 10 percent disabling under Diagnostic Code 8516, applicable to incomplete paralysis of the ulnar nerve.  See 38 C.F.R. § 4.124a; see also Cubital Tunnel Syndrome, American Society for Surgery of the Hand, http://www.assh.org/handcare/hand-arm-conditions/cubital-tunne (explaining that cubital tunnel syndrome is a condition that involves pressure or stretching of the ulnar nerve, which can cause numbness or tingling in the ring and small fingers, pain in the forearm, and/or weakness in the hand and that the ulnar nerve runs in a groove on the inner side of the elbow).

Under Diagnostic Code 8516, for the major arm, mild incomplete paralysis of the ulnar nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 30 percent disabling; and severe incomplete paralysis is rated as 40 percent disabling.  Complete paralysis of the ulnar nerve warrants a 60 percent evaluation; with the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb flexion of wrist weakened.  38 C.F.R. § 4.124a.  The Veteran is right side dominant.

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  "Neuritis is defined as inflammation of a nerve, a condition attended by pain and tenderness over the nerves, anesthesia and paresthesias, paralysis, wasting, and disappearance of the reflexes."  Barclay v. Brown, 4 Vet. App. 161, 163 (1993). 

In April 2008, in connection with examination of right elbow bursitis, a VA contract examiner noted some weakness and tests revealed additional pain, fatigue, and weakness on repetitive use, but no lack of endurance or incoordination.  The examiner noted that the Veteran reported intermittent pain, stiffness and tightness, and occasional numbness in the elbow when he was sleeping.  He also reported some difficulty with mowing the lawn and lifting heavy objects.  X-rays showed no significant right elbow abnormality.

At a November 2009 VA contract examination of right elbow bursitis, the Veteran reported weakness, stiffness, lack of endurance, and pain which impaired his ability to lift.  Examination did not reveal weakness, and was not additionally limited after repetitive use.  Reduced sensation in the forearm and hand on the right, in the ulnar nerve distribution was noted.  X-rays of the right elbow were within normal limits.  The examiner's diagnosis was that, in addition to right elbow bursitis, the Veteran also had right cubital tunnel syndrome, which the examiner opined was a progression of the bursitis because of the reduced sensation in the ulnar nerve distribution in the right arm from the forearm to the fingers.  The examiner observed that the objective manifestations of cubital tunnel syndrome were reduced sensation on examination.

In May 2011, the Veteran reported that pain and numbness from his right arm bothered him constantly.  He noted that he had numbness all the way to the palm and fingers and that he had to massage it slowly with the left hand until normal feeling come back.

At a June 2011 VA contract examination, the Veteran reported tingling and numbness, abnormal sensation, pain, anesthesia, and weakness.  The examiner noted that there was no paralysis of the affected parts.  The Veteran reported that the symptoms occurred constantly and described the overall functional impairment, to include from the bursitis, as weakness and numbness of the right forearm.  Examination revealed no hand tremor or generalized muscle weakness, wasting, or atrophy.  Repetitive-use testing did not reveal additional pain, fatigue, weakness, lack of endurance, or incoordination.  Neurological examination of the upper extremities revealed motor function within normal limits.  Sensory examination to pinprick/pain, touch position, vibration and temperature was intact on the right.  The right upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.  Brachioradialis on the right was 2+ and the right finger jerk was 2+.  Tinel's sign was absent from examination of the hands and wrists and Phalen's test was negative.  The examiner's assessment was that the previous diagnosis of right arm cubital tunnel syndrome associated with right elbow bursitis should be changed to only right elbow bursitis.  The examiner noted that peripheral nerves were most likely not involved with the bursitis.  Objective factors included tenderness and limited mobility.

In an April 2012 VA Form 9, the Veteran reported that he experienced pain and numbness in his right elbow.  He added that when getting up in the morning, he would have to rotate his wrist and shoulder slowly.

At a December 2012 VA contract examination for right elbow bursitis, the Veteran reported pain on movement and the examiner noted that flare-ups reduced the Veteran's ability to bend his elbow but that the Veteran had normal muscle strength and no flail joint, fracture, and/or impaired supination or pronation.  Imaging studies did not show arthritis, fracture, dislocation, or other acute abnormalities.

A February 2013 VA contract examination of the Veteran's left elbow found near-normal range of motion for the right elbow and the examiner found that the Veteran did not exhibit any additional limitation of motion or functional loss with repetitive use testing, and had normal muscle strength.

In a June 2013 VA Form 9, the Veteran reported that his right elbow had worsened and that he would sometimes have to massage his forearm all the way to the fist.

At a June 2015 VA examination, the Veteran demonstrated a normal range of motion of the right elbow and no additional functional loss or range of motion after repetitive testing.  The examiner found no pain with weight bearing or tenderness; normal strength; and no muscle atrophy.  The examiner diagnosed the Veteran as having chronic calcific tendonitis rather than bursitis and observed that imagining studies showed arthritis.  Examination of the right upper extremity peripheral nerves was negative for constant or intermittent pain, paresthesias and/or dysesthesias, or numbness.  There was normal strength in right elbow flexion/extension, wrist flexion/extension, grip, and pinch (thumb to index finger).  There was no muscle atrophy.  Deep tendon reflexes were normal in the right bicep, triceps, and brachioradialis.  Sensation for light touch was normal in the right inner/outer forearm, hand/fingers, and shoulder.  There were no tropic changes.  All upper extremity nerves, to include the ulnar nerve, were found to be normal.  Although the June 2015 VA examination included a disability benefits questionnaire for the wrist, the examiner noted that the Veteran did not have a diagnosis of a wrist disability and that the Veteran reported that he did not have a wrist problem but rather elbow pain from his cubital tunnel syndrome.  Despite the extensive findings in the peripheral nerve and right elbow examinations, because the examiner expressed some confusion in regard to the wrist disability benefits questionnaire, the Board found that it could not properly evaluate the cubital tunnel syndrome and so it remanded the appeal for another examination.

At a September 2016 VA contract examination for right hand cubital tunnel syndrome, the examiner found that there was no constant or intermittent pain in the right upper extremity.  While there was mild numbness in the right upper extremity, there was no paresthesias and/or dysesthesias.  There was normal muscle strength in elbow flexion/extension, wrist flexion/extension, grip, and pinch (thumb to index finger).  There was no muscle atrophy.  Deep tendon reflexes were normal in the right bicep, triceps, and brachioradialis.  Sensation to light touch revealed decreased sensation in the right hand/fingers but was normal in the inner/outer forearm and shoulder.  There were no trophic changes.  Tests of the median nerve showed that Phalen's sign was negative in the right extremity but Tinel's sign was positive.  In response to the disability benefits questionnaire question asking the examiner to provide an estimation of the severity of the Veteran's peripheral neuropathy based on the symptoms and findings in the examination, the examiner checked a box indicating that only the median nerves were affected but that they were normal.  In a December 2016 addendum, the examiner clarified that based on the September 2016 examination, the affected nerve was indeed the ulnar nerve, which he assessed as being mild in severity.

Based on the above evidence, the Board finds that the weight of the evidence demonstrates that during the entire period on appeal, the Veteran's disability has been manifested by symptomatology more nearly approximating mild, incomplete paralysis of the right ulnar nerve under Diagnostic Code 8516.  As noted above, the initial grant of service connection for right elbow cubital tunnel syndrome was ancillary to the claim for an increased rating for right elbow bursitis.  Accordingly, since the effective date of the grant for cubital tunnel syndrome was September 25, 2009, but the claim for an increased rating for bursitis was received in September 2007, the Veteran is entitled to a separate rating for cubital tunnel syndrome for the period prior to September 2009.  Indeed, at the April 2008 examination, the Veteran reported experiencing occasional numbness in the elbow and the November 2009 examiner subsequently diagnosed similar symptoms as cubital tunnel syndrome.  Hence, the Board finds that a 10 percent rating for right elbow cubital tunnel syndrome is warranted from September 26, 2007, the date of the claim for an increased rating for right elbow bursitis, through September 24, 2009.

At no time during the period on appeal, however, does the evidence establish moderate or severe incomplete paralysis of the right ulnar nerve.  While the evidence above has shown some occasional decreased sensation and numbness, in general, neurological examination of the right elbow revealed motor function within normal limits and normal reflexes, and there has been no generalized muscle weakness, wasting, or atrophy.  The Board has considered the Veteran's lay statements which appear to be credible but there is no evidence which could characterize the right ulnar nerve incomplete paralysis as moderate or severe.  Indeed, after an essentially normal examination, the June 2011 examiner even questioned whether the diagnosis of right cubital tunnel syndrome was appropriate.  As such, the Board finds that an initial disability rating in excess of 10 percent for the right cubital tunnel syndrome under Diagnostic Code 8516 is not warranted.

The Board acknowledges that in an April 2017 informal hearing presentation, the representative argued that the Board failed to comply with the October 2015 remand directives because (1), the September 2016 examiner failed to address the overall severity of the ulnar nerve, (2), electromyogram studies had not been conducted, and (3), because the examiner was a general practitioner rather than a neurologist.

Initially, the Board notes that the October 2015 remand directives did not specify that the examiner must be a neurologist, nor did it require that electromyogram studies be conducted.  Other than the representative's conclusory statement that the examiner had to be a neurologist, there is otherwise no indication that the September 2016 general practitioner did not possess the requisite medical training and experience to adequately assess the Veteran's cubital tunnel syndrome.  Cox v. Nicholson, 20 Vet.App. 563, 569 (2007) (physician's assistant was competent to perform examination); Hilkert v. West, 12 Vet.App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error). Further, nothing in VA's regulations or the case law entitles a Veteran to an electromyogram study absent an examiner indicating that without such a study they cannot provide adequate findings. No such assessment was indicated by the examiner in this case. Finally, as discussed above, the RO took note that the September 2016 examiner inadvertently failed to address the overall severity of the ulnar nerve but in the December 2016 addendum, the examiner remedied this defect and indicated that the right ulnar nerve was of mild severity.  The representative's arguments are not persuasive.

In sum, a 10 percent rating is warranted beginning September 26, 2007 and to this extent the appeal is granted.  The evidence does not otherwise warrant an initial rating in excess of 10 percent and to this extent the claim is denied.


ORDER

Entitlement to a 10 percent rating, but no higher, for right elbow cubital tunnel syndrome from September 26, 2007 to September 24, 2009 is granted.

Entitlement to an initial disability rating in excess of 10 percent for right elbow cubital tunnel syndrome for the entire period on appeal is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


